DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,803,635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 6-13 and 15-21 are allowed. As to claims 1, 13 and 19, reference Yeh have been made of record as teaching method of constructing a map comprising a plurality of lanes, the method comprising: constructing, for each of the plurality of lanes, corresponding lane geometry data based on a plurality of polyline segments, wherein the constructing the corresponding lane geometry data includes: constructing a general outline circumscribing the plurality of lanes; and wherein the constructing the general outline includes: selecting outline polyline segments as boundaries of the general outline from the plurality of polyline segments. 
However, as to claims 1 and 19, none of the prior art teaches or suggests identifying an outline of each of the plurality of lanes based on the plurality of polyline segments and the general outline; and merging at least two joined polyline segments into a single polyline segment in response to determining that each of the at least two joined polyline segments merge at only one respective end, as presently claimed.

As to claim 13, none of the prior art teaches or suggests wherein the lane geometry data of each of the plurality of lanes comprises a first boundary data formed of a first plurality of connected data points in the polyline segments and a second boundary data formed of a second plurality of connected data points in the polyline segments; and generate a lane content for a respective lane based on the lane 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID H CHU/Primary Examiner, Art Unit 2616